IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 01-10172

                             Summary Calendar


JAYANTI PATEL,

                                                Plaintiff-Appellant,

                                   versus

CITY OF EVERMAN; TOM KILLEBREW, doing business as Metro Code
Analysis,

                                                Defendants-Appellees.



            Appeal from the United States District Court
                 for the Northern District of Texas
                            (4:99-CV-982)

                             October 17, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Jayanti Patel appeals from a grant of summary judgment to the

defendants in this civil rights suit arising out of the demolition

of buildings owned by Patel in the City of Everman for building

code violations.     Patel alleges that the defendants discriminated

against him on the basis of his race and that his equal protection

and substantive due process rights were violated.            He also argues



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
that       the    trial    court    improperly        excluded      evidence      from

consideration.

       We review a district court’s grant of summary judgment de novo

and    view      the   evidence    in   the   light       most   favorable   to   the

nonmovant.1        Even including the evidence that Patel argues was

improperly excluded by the district court, we find that Patel has

not created a genuine issue of material fact on any of his claims.2

Patel has not produced competent summary judgment evidence to

support his claim that the enforcement of the City’s building codes

against his property was based on racial animus.3                   Patel has also

failed, as a matter of law, in his substantive due process claim

because we agree with the district court that the demolition of his

buildings        was   rationally   related    to     a    legitimate   government

interest in protecting the health and safety of its citizens.4

       For the foregoing reasons, we AFFIRM the grant of summary

judgment in favor of the defendants.




       1
           Stucky v. City of San Antonio, 260 F.3d 424, 429 (5th Cir. 2001).
       2
           Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
      3
        See Village of Arlington Heights v. Metropolitan Hous. Dev. Corp., 429
U.S. 252, 265 (1977) (“Proof of racially discriminatory intent or purpose is
required to show a violation of the Equal Protection Clause.”).

       4
        Hidden Oaks, Ltd. v. City of Austin, 138 F.3d 1036, 1044 (5th Cir. 1998)
(citing FM Properties Operating Co. v. City of Austin, 93 F.3d 167, 174 (5th Cir.
1996)).

                                          2